SN DD NN BR WD bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 1 of 4

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

 

AT SEATTLE
ORLANDO WRIGHT, NO. C18-399 RSL
Plaintiff, STIPULATED [PROPOSED}
JUDGMENT
V.
WASHINGTON STATE NOTING DATE: JULY 12, 2019
DEPARTMENT OF CORRECTIONS,
[CLERK'S ACTION REQUIRED]
Defendant.
JUDGMENT SUMMARY
Judgment Creditor: Orlando Wright
Judgment Creditor’s Attorney: Tiffany Cartwright
Judgment Debtor: Washington State Department of Corrections
Judgment Amount: $50,000.00
Pre-Judgment Interest: $0.00
Post-Judgment Interest: $0.00
Attorneys’ Fees (42 U.S.C. § 1988): $84,311.93
Costs (42 U.S.C. § 1988): $15,688.07

THIS MATTER HAS COME ON regularly before the Court for entry of Judgment

against Defendant Washington State Department of Corrections based upon the stipulation of

STIPULATED [PROPOSED] JUDGMENT 1 ATTORNEY GENERAL OF WASHINGTON
Torts Division
(C18-399 RSL) 800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 
oO Oo SN DO OH BR WB LP =

NN NS NN NN DR DR Oe ea ea i a
AO A FF Yb NY F& SD Oo Oo WI DH WH BRP WH BB SY OC

 

Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 2 of 4

the parties. Plaintiff Orlando Wright, by and through his counsel, and Defendant Washington
State Department of Corrections, by and through its counsel, have made a stipulation pursuant
to RCW 4.92.150, without any admission of liability, settling and compromising this action
against the Defendant and allowing for dismissal of this action, in its entirety, with prejudice.

HAVING CONSIDERED the pleadings and files in this case, including the
representations of counsel made through their signatures below, and being otherwise fully
advised in this matter,

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED as follows:

1, Plaintiff Orlando Wright shall have Judgment against Defendant Washington
State Department of Corrections for the total sum of FIFTY THOUSAND AND NO/100
DOLLARS ($50,000.00);

2. Plaintiff Orlando Wright shall not receive pre-judgment interest or post-judgment
interest;

3. Plaintiff Orlando Wright’s counsel of record are awarded a total sum of EIGHTY-
FOUR THOUSAND THREE HUNDRED ELEVEN AND 93/100 DOLLARS ($84,311.93) as
attorneys’ fees; and

4, Plaintiff Orlando Wright’s counsel of record are awarded a total sum of FIFTEEN
THOUSAND SIX HUNDRED EIGHTY-EIGHT AND 07/100 DOLLARS ($15,688.07) as

 

costs.
(5% Sule
DATED THIS Ss day of , 2019.

ROBERT S. LASNIK
United States District Judge

STIPULATED [RROPOSED] JUDGMENT 2 ATTORNEY GENERAL OF WASHINGTON

Torts Divisi
(C18-399 RSL) 800 Fifth Avenue, Suite 2000

Seattle, WA 98104-3188
(206) 464-7352

 
& WwW

o CoO wT N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cv-00399-RSL Document 28 Filed 07/12/19 Page 3 of 4

DATED THIS 12th day of July, 2019.

Stipulated to and Jointly Presented By:

ROBERT W. FERGUSON
Attorney General

s/ Scott M. Barbara
SCOTT M. BARBARA, WSBA #20885
Assistant Attorney General
Attorney for Defendants
800 Fifth Ave, Ste 2000
Seattle, WA 98104
Tel: 206-389-2033
Email: scott.barbara@atg.wa.gov

STIPULATED42ROROSED} JUDGMENT
(C18-399 RSL)

MACDONALD HOAGUE & BAYLESS

s/ Tiffany Cartwright
TIFFANY CARTWRIGHT, WSBA #43564
DAVID WHEDBEE, WSBA #35977
JESSE WING, WSBA #27751
Attorneys for Plaintiff
705 Second Ave, Ste 1500
Seattle, WA 98104
Tel: 206-622-1604
Email: tiffanye@mhb.com
Email: davidw@mhb.com
Email: jessew@mhb.com

MAZZONE LAW FIRM

s/ Braden Pence
BRADEN PENCE, WSBA#43495
Attorneys for Plaintiff
3002 Colby Ave, Ste 302
Everett, WA 98201-4081
Tel: 425-259-4989
Email: bradenp@mazzonelaw.com

3 ATTORNEY GENERAL OF WASHINGTON
Torts Division
800 Fifth Avenue, Suite 2000
Seattle, WA 98104-3188
(206) 464-7352

 
